DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 10/08/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 



Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HARADA et al (US 2018/0218910 A1).

Regarding claim 1. HARADA discloses a nitride semiconductor device comprising:
 a first nitride semiconductor layer configured as an electron transit layer (Fig 1, element 103, Para [ 0074]); a second nitride semiconductor layer formed  (Fig 1, element 104, Para [ 0074]) on the first nitride semiconductor layer (Fig 1, element 103) and configured as an electron supply layer  (Fig 1, element 104); a source electrode (Fig 1, element 111, Para [ 0075]), a drain electrode (Fig 1, element 112, Para [ 0075]), a ridge-shaped nitride semiconductor gate layer (Fig 1, element 106, Para [ 0077]) disposed on the second nitride semiconductor layer (Fig 1, element 104) and including an acceptor-type impurity (Fig 1, element 106, Para [ 0099]); and a gate electrode (Fig 1, element 115, Para [ 0077]) formed on the nitride semiconductor gate layer  (Fig 1, element 106) and configured to control electric conduction between the source electrode (111) and the drain electrode (112), wherein the gate electrode ( 115) includes a first metal film (Fig 1, element 116a/116b, Para[ 0101]) that is formed on the nitride semiconductor gate layer (Fig 1, element 106) and is mainly made of Ti (Fig 1, element 116a, Para [ 0078, 0101]), and a second metal film (117) that is formed on the first metal film ( 116a/116b) and is made of TiN ( Para [ 0078]).  

Regarding claim 3. HARADA discloses the nitride semiconductor device of Claim 1, HARADA further discloses wherein the nitride semiconductor gate layer comprises only a third nitride semiconductor layer containing an acceptor-type impurity (element 106, p-type, Para [0099]).  

Regarding claim 11. HARADA discloses the nitride semiconductor device of Claim 1, HARADA further discloses wherein the first metal film has a first region made of TiN, which is a surface layer portion on the nitride semiconductor gate layer side (116b), and a second region made of Ti (116a) other than the first region (116b).  


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HARADA et al (US 2018/0218910 A1) in view of Lin et al ( US 2015/0061041 A1; hereafter Lin).

Regarding claim 2. HARADA discloses a nitride semiconductor device comprising:
 a first nitride semiconductor layer configured as an electron transit layer (Fig 1, element 103); a second nitride semiconductor layer (Fig 1, element 104, Para [ 0074])  formed on the first nitride semiconductor layer (Fig 1, element 103, Para [ 0074])  and configured as an electron supply layer  (Fig 1, element 104, Para [ 0074]); a source electrode (Fig 1, element 111, Para [ 0076]), a drain electrode (Fig 1, element 112, Para [ 0076]), a ridge-shaped nitride semiconductor gate layer  (Fig 1, element 106, Para [ 0073]) disposed on the second nitride semiconductor layer  (Fig 1, element 104); and a 
But, HARADA does not discloses explicitly2US Application No. 16/699,287 Response to Office Action of July 22, 2021 wherein a Ti/N composition ratio of the first metal film is larger than a Ti/N composition ratio of the second metal film.  
In a similar field of endeavor, Lin discloses wherein a Ti/N composition ratio of the first metal film is larger than a Ti/N composition ratio of the second metal film (Para [0046]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HARADA in light of Lin teaching “wherein a Ti/N composition ratio of the first metal film is larger than a Ti/N composition ratio of the second metal film (Para [0046])” for further advantage such as to provide low resistance and improve device performance of HEMT device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding claim 12. HARADA discloses the nitride semiconductor device of Claim 11, But, HARADA does not discloses explicitly wherein a Ti/N composition ratio of the first region is larger than a Ti/N composition ratio of the second metal film.
In a similar field of endeavor, Lin discloses wherein a Ti/N composition ratio of the first region is larger than a Ti/N composition ratio of the second metal film (Para [0046]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HARADA in light of Lin teaching “wherein a Ti/N composition ratio of the first region is larger than a Ti/N composition ratio of the second metal film (Para [0046])” for further advantage such as to provide low resistance and improve device performance of HEMT device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Allowable Subject Matter

Claims 6 -10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
a pair of first dielectric films formed on both sides of an upper surface of the nitride semiconductor gate layer, wherein the first metal film is formed so as to cover a portion of the upper surface between the pair of first dielectric films on the nitride semiconductor gate layer, and an upper surface and side surfaces of the pair of first dielectric films, which face each other, as recited claim 6.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898